UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2012 OR []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period From to . Commission file number 0-23333 TIMBERLAND BANCORP, INC. (Exact name of registrant as specified in its charter) Washington 91-1863696 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 624 Simpson Avenue, Hoquiam, Washington (Address of principal executive offices) (Zip Code) (360) 533-4747 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes XNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes _X_No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer Accelerated Filer Non-accelerated filer Smaller reporting company _X_ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No_X_ Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. CLASS SHARES OUTSTANDING AT April 30, 2012 Common stock, $.01 par value INDEX Page PART I.FINANCIAL INFORMATION Item 1.Financial Statements (unaudited) Condensed Consolidated Balance Sheets 3 Condensed Consolidated Statements of Income 4-5 Condensed Consolidated Statements of Comprehensive Income 6 Condensed Consolidated Statements of Shareholders’ Equity 7 Condensed Consolidated Statements of Cash Flows 8-9 Notes to Unaudited Condensed Consolidated Financial Statements 10-37 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 37-54 Item 3.Quantitative and Qualitative Disclosures About Market Risk 55 Item 4. Controls and Procedures 55 PART II.OTHER INFORMATION Item 1.Legal Proceedings 55 Item 1A. Risk Factors 55 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 56 Item 3.Defaults Upon Senior Securities 56 Item 4.Mine Safety Disclosures 56 Item 5.Other Information 56 Item 6.Exhibits 56-57 SIGNATURES 58 Certifications Exhibit 31.1 Exhibit 31.2 Exhibit 32 2 PART I.FINANCIAL INFORMATION Item 1. Financial Statements TIMBERLAND BANCORP, INC. AND SUBSIDIARY CONDENSED CONSOLIDATED BALANCE SHEETS March 31, 2012 and September 30, 2011 (Dollars in thousands, except per share amounts) (Unaudited) March 31, September 30, Assets Cash and cash equivalents: Cash and due from financial institutions Interest-bearing deposits in banks Total cash and cash equivalents Certificates of deposit (“CDs”) held for investment (at cost which approximates fair value) Mortgage-backed securities (“MBS”) and other investments - held to maturity, at amortized cost (estimated fair value $3,828 and $4,229) MBS and other investments - available for sale Federal Home Loan Bank of Seattle (“FHLB”) stock Loans receivable Loans held for sale Less: Allowance for loan losses Net loans receivable Premises and equipment, net Other real estate owned (“OREO”) and other repossessed assets, net Accrued interest receivable Bank owned life insurance (“BOLI”) Goodwill Core deposit intangible (“CDI”) Mortgage servicing rights (“MSRs”), net Prepaid Federal Deposit Insurance Corporation (“FDIC”) insurance assessment Other assets Total assets Liabilities and shareholders’ equity Liabilities: Deposits: Non-interest-bearing demand Deposits: Interest-bearing Total deposits FHLB advances Repurchase agreements Other liabilities and accrued expenses Total liabilities Shareholders’ equity Preferred stock, $.01 par value; 1,000,000 shares authorized; 16,641 shares, Series A, issued and outstanding; $1,000 per share liquidation value Common stock, $.01 par value; 50,000,000 shares authorized; 7,045,036 shares issued and outstanding Unearned shares - Employee Stock Ownership Plan (“ESOP”) Retained earnings Accumulated other comprehensive loss Total shareholders’ equity Total liabilities and shareholders’ equity See notes to unaudited condensed consolidated financial statements 3 TIMBERLAND BANCORP, INC. AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OF INCOME For the three and six months ended March 31, 2012 and 2011 (Dollars in thousands, except per share amounts) (Unaudited) Three Months Ended March 31, Six Months Ended March 31, Interest and dividend income Loans receivable MBS and other investments Dividends from mutual funds 7 8 20 16 Interest-bearing deposits in banks 81 83 Total interest and dividend income Interest expense Deposits FHLB advances Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan Losses Non-interest income Other than temporary impairment (“OTTI”) on MBS and other investments Adjustment for portion recorded as other comprehensive loss (before taxes) Net OTTI on MBS and other investments Realized losses on MBS and other investments Gain on sales of MBS and other investments 20 20 79 Service charges on deposits ATM transaction fees BOLI net earnings Gain on sales of loans, net Servicing income (expense) on loans sold 4 16 13 Escrow fees 22 18 49 39 Valuation recovery on MSRs Fee income from non-deposit investment sales 26 17 38 48 Other Total non-interest income, net See notes to unaudited condensed consolidated financial statements 4 TIMBERLAND BANCORP, INC. AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OF INCOME (continued) For the three and six months ended March 31, 2012 and 2011 (Dollars in thousands, except per share amounts) (Unaudited) Three Months Ended March 31, Six Months Ended March 31, Non-Interest expense Salaries and employee benefits $ 3,055 $ 3,115 $ 5,983 $ 6,243 Premises and equipment Advertising OREO and other repossessed assets, net 6 ATM expenses Postage and courier Amortization of CDI 37 42 74 83 State and local taxes Professional fees FDIC insurance Other insurance 53 89 Loan administration and foreclosure Data processing and telecommunications Deposit operations Other Total non-interest expense Income before federal and state income taxes Provision for federal and state income taxes Net income Preferred stock dividends Preferred stock discount accretion Net income to common shareholders $ 1,556 $ 1,915 Net income per common share Basic $ 0.08 $ 0.12 Diluted $ 0.08 $ 0.12 Weighted average common shares outstanding Basic Diluted See notes to unaudited condensed consolidated financial statements 5 TIMBERLAND BANCORP, INC. AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME For the three and six months ended March 31, 2012 and 2011 (In thousands) (Unaudited) Three Months Ended March 31, Six Months Ended March 31, Comprehensive income: Net income $ 1,083 $ 2,090 $ 2,442 Unrealized holding gain (loss) on securities available for sale, net of tax 27 Change in OTTI on securities held to maturity, net of tax: Additions Additional amount recognized related to credit loss for which OTTI was previously recognized 8 13 9 Amount reclassified to credit loss for previously recorded market loss 5 12 11 57 Accretion of OTTI securities held to maturity, net of tax 15 13 26 19 Total comprehensive income $ 1,140 $ 2,040 $ 2,424 See notes to unaudited condensed consolidated financial statements 6 TIMBERLAND BANCORP, INC. AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OF SHAREHOLDERS’ EQUITY For the six months ended March 31, 2012 and the year ended September 30, 2011 (Dollars in thousands) (Unaudited) Number of Shares Amount Unearned Accumulated Other Compre- Preferred Stock Common Stock Preferred Stock Common Stock Shares ESOP Retained Earnings hensive Loss Total Balance, September 30, 2010 Net income Accretion of preferred stock discount 5% preferred stock dividend Earned ESOP shares MRDP (1) compensation expense Stock option compensation expense 7 7 Unrealized holding gain on securities available for sale, net of tax 14 14 Change in OTTI on securities held to maturity, net of tax Accretion of OTTI on securities held to maturity, net of tax 43 43 Balance, September 30, 2011 Net income Accretion of preferred stock discount 5% preferred stock dividend Earned ESOP shares 93 MRDPcompensation expense 55 55 Stock option compensation expense 7 7 Unrealized holding loss on securities available for sale, net of tax Change in OTTI on securities held to maturity, net of tax Accretion of OTTI on securities held to maturity, net of tax 26 26 Balance, March 31, 2012 (1) 1998 Management Recognition and Development Plan (“MRDP”). See notes to unaudited condensed consolidated financial statements 7 TIMBERLAND BANCORP, INC. AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS For the six months ended March 31, 2012 and 2011 (Dollars in thousands) (Unaudited) Six Months Ended March 31, Cash flow from operating activities Net income Adjustments to reconcile net income to net cash provided by operating activities: Provision for loan losses Depreciation Deferred federal income taxes Amortization of CDI 74 83 Earned ESOP shares MRDP compensation expense 55 85 Stock option compensation expense 7 3 Loss (gain) on sales of OREO and other repossessed assets, net Provision for OREO losses Loss on disposition of premises and equipment 3 BOLI net earnings Gain on sales of loans, net Decrease in deferred loan origination fees Net OTTI on MBS and other investments Gain on sales of MBS and other investments Realized losses on held to maturity securities 2 Valuation recovery on MSRs Loans originated for sale Proceeds from sales of loans (Decrease) increase in other assets, net Increase in other liabilities and accrued expenses, net Net cash provided by operating activities Cash flow from investing activities Net (increase) decrease in CDs held for investment Proceeds from maturities and prepayments of MBS and other investments available for sale Proceeds from maturities and prepayments of MBS and other investments held to maturity Proceeds from sales of MBS and other investments Increase in loans receivable, net Additions to premises and equipment Proceeds from sales of OREO and other repossessed assets Net cash (used in) provided by investing activities Cash flow from financing activities Increase in deposits, net Repayment of FHLB advances Increase (decrease) in repurchase agreements ESOP tax effect Net cash provided by (used in) financing activities See notes to unaudited condensed consolidated financial statements 8 TIMBERLAND BANCORP, INC. AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (continued) For the six months ended March 31, 2012 and 2011 (Dollars in thousands) (Unaudited) Six Months Ended March 31, Net (decrease) increase in cash and cash equivalents Cash and cash equivalents Beginning of period End of period Supplemental disclosure of cash flow information Income taxes paid Interest paid Supplemental disclosure of non-cash investing activities Loans transferred to OREO and other repossessed assets Loan originated to facilitate the sale of OREO See notes to unaudited condensed consolidated financial statements 9 Timberland Bancorp, Inc. and Subsidiary Notes to Unaudited Condensed Consolidated Financial Statements (1)SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (a)Basis of Presentation:The accompanying unaudited condensed consolidated financial statements for Timberland Bancorp, Inc. (“Company”) were prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”) for interim financial information and with instructions for Form 10-Q and, therefore, do not include all disclosures necessary for a complete presentation of financial condition, results of operations, and cash flows in conformity with GAAP.However, all adjustments which are in the opinion of management, necessary for a fair presentation of the interim condensed consolidated financial statements have been included.All such adjustments are of a normal recurring nature. The unaudited condensed consolidated financial statements should be read in conjunction with the audited consolidated financial statements included in the Company’s Annual Report on Form 10-K for the year ended September 30, 2011 (“2011 Form 10-K”).The unaudited condensed consolidated results of operations for the six months ended March 31, 2012 are not necessarily indicative of the results that may be expected for the entire fiscal year ending September 30, 2012. (b)Principles of Consolidation:The unaudited condensed consolidated financial statements include the accounts of the Company and its wholly-owned subsidiary, Timberland Bank (“Bank”), and the Bank’s wholly-owned subsidiary, Timberland Service Corp.All significant inter-company balances have been eliminated in consolidation. (c)Operating Segment:The Company has one reportable operating segment which is defined as community banking in western Washington under the operating name, “Timberland Bank.” (d)The preparation of condensed consolidated financial statements in conformity with GAAP requires management to make estimates and assumptions that affect reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the condensed consolidated financial statements and the reported amounts of revenue and expenses during the reporting period.Actual results could differ from those estimates. (e)Certain prior period amounts have been reclassified to conform to the March 31, 2012 presentation with no change to net income or total shareholders’ equity previously reported. (2) REGULATORY MATTERS In December 2009, the FDIC and the Washington State Department of Financial Institutions, Division of Banks (“Division”) determined that the Bank required supervisory attention and, on December 29, 2009, entered into an agreement on a Memorandum of Understanding with the Bank (“Bank MOU”).Under the Bank MOU, the Bank must, among other things, maintain Tier 1 Capital of not less than 10.0% of the Bank’s adjusted total assets and maintain capital ratios above the “well capitalized” thresholds as defined under FDIC Rules and Regulations; obtain the prior consent from the FDIC and the Division prior to the Bank declaring a dividend to its holding company; and not engage in any transactions that would materially change the Bank’s balance sheet composition including growth in total assets of five percent or more or significant changes in funding sources without the prior non-objection of the FDIC. In addition, on February 1, 2010, the Federal Reserve Bank of San Francisco (“FRB”) determined that the Company required additional supervisory attention and entered into a Memorandum of Understanding with the Company (“Company MOU”).Under the Company MOU, the Company must, among other things, obtain 10 prior written approval or non-objection from the FRB to declare or pay any dividends, or make any other capital distributions; issue any trust preferred securities; or purchase or redeem any of its stock. The FRB has denied the Company’s requests to pay dividends on its Series A Preferred Stock issued under the U.S. Treasury Department’s Capital Purchase Program (“CPP”) for quarterly payments due for the last eight quarters commencing with the payments due May 15, 2010.For additional information on the CPP, see Note 3 below entitled “U.S Treasury Department’s Capital Purchase Program.” (3) U.S. TREASURY DEPARTMENT’S CAPITAL PURCHASE PROGRAM On December 23, 2008, the Company received $16.64 million from the U.S. Treasury Department (“Treasury”) as a part of the Treasury’s CPP.The CPP was established as part of the Troubled Asset Relief Program (“TARP”).The Company sold 16,641 shares of senior preferred stock with a related warrant to purchase 370,899 shares of the Company’s common stock at a price of $6.73 per share at any time through December 23, 2018.The preferred stock pays a 5.0% dividend for the first five years, after which the rate increases to 9.0% if the preferred shares are not redeemed by the Company. Preferred stock is initially recorded at the amount of proceeds received.Any discount from the liquidation value is accreted to the expected call date and charged to retained earnings.This accretion is recorded using the level-yield method.Preferred dividends paid (or accrued) and any accretion is deducted from net income for computing net income to common shareholders and net income per share computations. Under the Company MOU, the Company must, among other things, obtain prior written approval or non-objection from the FRB to declare or pay any dividends.The FRB has denied the Company’s requests to pay dividends on its Series A Preferred Stock issued under the CPP for quarterly payments due for the last eight quarters commencing with the payment due May 15, 2010.There can be no assurances that the FRB will approve such payments or dividends in the future.The Company may not declare or pay dividends on its common stock or, with certain exceptions, repurchase common stock without first having paid all cumulative preferred dividends that are due.Since dividends on the Series A Preferred Stock have not been paid for at least six quarters, the Treasury has the right to appoint two members to the Company’s Board of Directors. 11 (4) MBS AND OTHER INVESTMENTS MBS and other investments have been classified according to management’s intent and are as follows as of March 31, 2012 and September 30, 2011 (dollars in thousands): Amortized Cost Gross Unrealized Gains Gross Unrealized Losses Estimated Fair Value March 31, 2012 Held to Maturity MBS: U.S. government agencies $ $
